Although the notice of appeal recites that the appellant is appealing from each and every part of the order, his brief states “ as respects support for the children * * * husband is satisfied to pay the amount directed ”. On the question of the award of counsel fee, it is claimed the wife has failed to show any necessity therefor, that she is presently in funds, and that her father has paid her counsel a fee. The parties to this action are so circumstanced that the fixation of counsel fee should await final determination of the action for separation. This will work no hardship on either party. Accordingly, the order of Special Term is unanimously modified by striking therefrom the provision for counsel fee and the question of counsel fee is left for the trier of the facts (Case v. Case, 286 App. Div. 962; Schnurer v. Schnurer, 2 A D 2d 881). As so modified the order is affirmed, without costs. Settle order on notice. Concur—• Botein, J. P., Rabin, McNally and Bergan, JJ.